                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO


HERBERT MANYGOAT,

       Plaintiff,

v.                                                                   No. 18-cv-222 KWR-KRS

THOMAS C HAVEL,

       Defendant.


                           MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Herbert Manygoat’s Petitions for Writ of Habeas Corpus

(Docs. 1, 5). Also before the Court is his Motion for Leave to Proceed In Forma Pauperis (Doc.

4). Manygoat raises various constitutional claims based on his conditions of confinement at the

San Juan County Detention Center (SJCDC). Having reviewed his filings and applicable law, the

Court will grant the in forma pauperis Motion; dismiss the Petitions; and grant leave to amend.

                                            BACKGROUND

       Manygoat initiated this proceeding using an outdated form habeas corpus petition. (Doc.

1) (Petition). He checked a box indicating he wishes to challenge his conditions of confinement,

rather than the legality of his custody. (Doc. 1 at 1). However, the Petition appears to raise civil

rights claims under 42 U.S.C. § 1983 and claims under two habeas statutes, 28 U.S.C. §§ 2241 and

§ 2254. Manygoat also filed a supplement to the Petition, which raises civil rights violations

alongside habeas claims. (Doc. 5). From what the Court can discern, it appears Manygoat

alleges SJCDC officials:

       (a) Failed to follow disciplinary procedures;
           (b) Placed Manygoat in lockdown and revoked privileges without due process;

           (c) Accused Manygoat of committing lewd acts and disrupting operations, even though he

              lacks the “physical power for fights;”

           (d) Dismissed the disciplinary proceeding, but failed to expunge or remedy any sanctions;

           (e) Failed to treat Manygoat’s leg pain, which stemmed from fractures in 1995 and 2016;

           (f) Discriminated against him based on a physical disability;

           (g) Interfered with his “right to use the court system;”

           (h) Refused to “duplicate” or notarize legal documents; and

           (i) Ignored “vital legal and medical contentions.”

(Doc. 1, 5).

           Manygoat also challenges a 2016 state restitution judgment under § 2254, but he does not

include the case number or any other details. (Doc. 5 at 2). The Petition seeks unspecified

money damages under the First, Fifth, Eighth, and Fourteenth amendments. (Doc. 1 at 2). The

Court (Hon. Kevin Sweazea) determined that since Manygoat primarily alleged civil rights claims,

he must prepay the $400 civil filing fee or file an in forma pauperis motion. Manygoat timely

filed the Motion, and his financial information reflects he is unable to prepay the filing fee. The

Court will therefore grant the Motion (Doc. 4) and screen this case under the in forma pauperis

statute.

                          STANDARDS GOVERNING INITIAL REVIEW

           The Court has discretion to dismiss an in forma pauperis complaint sua sponte under §

1915(e)(2) “at any time if … the action … is frivolous or malicious; [or] fails to state a claim on

which relief may be granted.” The Court may also dismiss a complaint sua sponte under Rule


                                                     2
12(b)(6) if “it is patently obvious that the plaintiff could not prevail on the facts alleged, and

allowing [plaintiff] an opportunity to amend [the] complaint would be futile.” Hall v. Bellmon,

935 F.2d 1106, 1110 (10th Cir. 1991) (quotations omitted). The plaintiff must frame a complaint

that contains “sufficient factual matter … to ‘state a claim for relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id.

        In reviewing a pro se complaint, the Court liberally construes the factual allegations. See

Northington v. Jackson, 973 F.2d 1518, 1520 (10th Cir. 1992). However, a pro se plaintiff’s

pleadings are judged by the same legal standards that apply to all litigants, and a pro se plaintiff

must abide by the applicable rules of court. See Ogden v. San Juan County, 32 F.3d 452, 455

(10th Cir. 1994). The Court is not obligated to craft legal theories or supply factual allegations to

support the plaintiff’s claims, nor may the Court assume the role of advocate for the pro se litigant.

Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

                                           DISCUSSION

        Manygoat seeks relief using every avenue available to state prisoners. He challenges his

conditions of confinement under 42 U.S.C. § 1983; the execution of his sentence under 28 U.S.C.

§ 2241; and the validity of a state judgment under 28 U.S.C. § 2254. Much of his writing is

unintelligible, and it is nearly impossible to discern which allegations are meant to support each

claim. The case is a quintessential “kitchen-sink” or “shotgun” filing, which “brings every

conceivable claim against every conceivable defendant.” D.J. Young Pub. Co., LLC ex rel. Young


                                                   3
v. Unified Gov’t of Wyandotte, 2012 WL 4211669, at *3 (D. Kan. Sept. 18, 2012) (unpublished);

see also Glenn v. First Nat. Bank in Grand Junction, 868 F.2d 368, 371 (10th Cir. 1989) (“The

law recognizes a significant difference between notice pleading and ‘shotgun’ pleading.”).

Shotgun pleadings are “pernicious” because they “unfairly burden defendants and courts” by

shifting onto them “the burden of identifying plaintiff’s genuine claims and determining which of

those claims might have legal support.” D.J. Young, 2012 WL 4211669, at *3; see also Pola v.

Utah, 458 Fed. App’x. 760, 762 (10th Cir. 2012) (affirming the dismissal of a complaint that was

“incoherent, rambling, and include[d] everything but the kitchen sink”); McNamara v. Brauchler,

570 Fed. App’x 741, 743 (10th Cir. 2014) (allowing incoherent pleadings to survive screening

“would force the Defendants to carefully comb through [the documents] to ascertain which …

pertinent allegations to which a response is warranted”).

       Accordingly, the Court will dismiss Manygoat’s filings without prejudice for failure to

comply with Fed. R. Civ. P. 8(a) and failure to state a cognizable claim under § 1915(e)(2)(B)(ii).

He may file a single, legible amended complaint no later than April 28, 2020. The amended

complaint should clarify whether Manygoat seeks habeas relief or money damages based on his

conditions of confinement. He “must explain what each defendant did to him ...; when the

defendant did it; how the defendant’s action harmed him ...; and what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). If “various officials have taken different actions with respect” to

Manygoat, a “passive-voice [statement] showing that his rights ‘were violated’ will not suffice.”

Pahls v. Thomas, 718 F.3d 1210, 1225-26 (10th Cir. 2013).       The failure to timely file a single,

amended complaint that complies with Rule 8 and states a cognizable claim under §


                                                4
1915(e)(2)(B)(ii) will result in dismissal of this case with prejudice.

       IT IS ORDERED that Manygoat’s in forma pauperis application (Doc. 4) is GRANTED;

and the initial partial payment is WAIVED.

       IT IS FURTHER ORDERED that Manygoat’s Petitions for Writ of Habeas Corpus (Doc.

1, 5) are DISMISSED without prejudice.

       IT IS FINALLY ORDERED that Manygoat may file a single, legible amended complaint

no later than April 28, 2020.




                                                  5
